 210DECISIONSOF NATIONALLABOR RELATIONS BOARDO'Land,Inc., d/b/a Ramada Inn South and Hotel,Motel,Restaurant Employees&Bartenders Union,Local 737, AFL-CIO. Case 12-CA-5773September 28, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn April 26, 1973, Administrative Law Judge Her-zelH. E. Plaine issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record I and the at-tached Decision in light of the exceptions and brief 2and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge 3 and toadopt his recommended Order.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, O'Land, Inc., d/b/a Ra-mada Inn South, Orlando, Florida, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.The Respondent's request for oral argument is hereby denied, as therecord and exceptions in our view adequately present the issues and positionsof the parties.2The General Counsel's motion to strike the Respondent's exceptions andbrief is hereby denied as the information contained in the latter's responsedemonstrates substantial compliance with the Board's Rules and Regula-tions.3We find totally without merit the Respondent's allegations of bias andprejudice on the part of the Administrative Law Judge. We have fully consid-ered the record and the attached Decision and find no evidence that theAdministrative Law Judge in his conduct of the hearing or in his discussionand analysis of the evidence prejudiced the case, made prejudicial rulings,or demonstrated bias against the Respondent. Moreover, we conclude thatthe Administrative Law Judge's credibility findings are not contrary to theclear preponderance of all relevant evidence and, therefore, find no basis fordisturbing them.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188F.2d 362 (C.A. 3, 1951).° The Joint Motion Requesting Case be Dismissed, filed by the Respon-dent and the Charging Party, is hereby denied as the subsequent executionof a collective-bargaining agreement by the aforesaid parties together withan agreement to rehire strikers does not alone vindicate the statutory rightsof employees which were found herein to have been violated. We find, inagreement with the General Counsel, that, in the circumstances of this case,the policies of the Act can best be effectuated by adopting the AdministrativeLaw Judge's recommended Order.DECISIONHERZEL H. E. PLAINE, Administrative Law Judge: Respon-dent is charged with refusal over a period of more than ayear to bargain in good faith for an initial contract with theCharging Party (Union), which has been the certified bar-gaining representative of Respondent's motel employeessince December 6, 1971.The complaint, filed January 31, 1973,1 charges Respon-dent with violations of Section 8(a)(5) and (1) of the Nation-al Labor Relations Act (the Act) for engaging in surfacebargaining, instituting unilateral changes in wages andother working conditions without notice to or consultationwith the Union, threatening not to negotiate while an unfairlabor practice charge was pending, and direct dealing withstriking employees to discourage the strike that began 6months after negotiations started.Respondent contends it engaged in hard, good-faith bar-gaining rather than surface bargaining, that the claimedchanges in working conditions were in some cases notchanges and in others were justified by business necessity,and denied the threat not to bargain and the direct dealingwith striking employees.The case was tried in Winter Park, Florida, March 6, 7,and 8, 1973. Respondent has filed a brief. General Counselrested largely on his closing oral argument at trial, and hasfiled only a supplemental brief on points not covered in theoral argument.Upon the entire record in the case, including my observa-tion of the witnesses and consideration of the briefs and oralargument, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Florida corporation engaged in the oper-ation of a motel at Orlando, Florida, providing lodging andother services to guests.During the 12 months prior to issuance of the complaint,in the conduct of its business Respondent received grossrevenues in excess of $500,000, and received goods valuedin excess of $50,000 from Florida distributors who had re-ceived such goods from points outside Florida.As it admits, Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act, as the parties admit.II.THE UNFAIR LABOR PRACTICESA. Threat NotTo BargainFollowing the Board conducted representation electionon October 15, 1971, and objections to the election by Re-spondent (because of alleged Union misconduct) found tobe without merit by the Regional Director on November 2,1971, the Board sustained the Regional Director and certi-1On a charge filed August 24, 1972, amended September 6, 1972.206 NLRB No. 40 RAMADA INN SOUTH'211lied the Union as the elected bargaining representative ofthe employees on December 6, 1971 (G.C. Exhs. 2(a), (b),and (c) )2On December 15, 1971, the Union requested of Respon-dent a list of names and addresses of the employees in thebargaining unit and their rates of pay to enable it to preparea contract proposal (G.C. Exh. 6). Despite the Union'sfollowup requests, as late as January 28, 1973, Respondent(by its Lawyer Harris, who did all of the communicatingand negotiating for Respondent) wrote the Union it mightget the requested list in a week or 10 days from then, refusedthe Union's alternative request for access to the employeesat the motel, refused the proposed meeting for negotiationson February 2, 1972, and suggested that the Union mail itscontract proposal instead of meeting on it (G.C. Exh. 10).On February 11, 1972, the Union filed with the Board anunfair labor practice charge against Respondent, for failureto supply the needed information and to meet or provide aschedule for meeting to negotiate (12-CA-5495).Respondent sent to the Umon part of the information,rates of pay by job classifications (G.C. Exh. 11), mailedFebruary 14, 1972, 2 months after the initial request, anddid not provide the list of employees until March 13, 1972,almost 3 months after it was first requested.The Union had taken the position with Respondent thatitwould not submit its contract proposal without a meetingin which to explain it, and the parties finally met for the firsttime on February 22, 1972. The Union brought along itsproposal (G.C. Exh. 12) and went through it with Respon-dent.According to Union Secretary Mayer, the business headof the Union local, corroborated by Respondent's PresidentMcGuire, at this first meeting of February 22, 1972, Re-spondent, through its spokesman, Lawyer Harris, said it wasnot going to meet and negotiate with the Union unless theUnion withdrew the unfair labor practice charge. Mayerreplied the Union would withdraw the charge if Respondentwould negotiate meaningfully.At the second meeting of the parties, March 23, 1972, theunfair labor practice charge was still pending, and LawyerHarris stated for Respondent, according to Union SecretaryMayer, and as Respondent's own notes of the meeting(Resp. Exh. 2, p. 1, para. 1) show, that: " ... the company2 Respondent devoted a substantial part of its brief to an argument thatthe Union was not properly certified as the bargaining representative, be-cause the Board erred in not allowing Respondent an evidentiary heanng tosupport its claim of union misconduct that affected the outcome of theelection, and that it was illegal for the Board to rely upon the RegionalDirector's decision (overruling the Respondent's objections) made out ofaffidavits and anex parseinvestigation.At teal, Respondent did not attempt, or offer, to adduce newly discoveredor previously unavailable evidence that was not before the Board when itsustained the Regional Director.The legality of the Board's action in denying an evidentiary heanng onRespondent's objections to the election is not properly before me and I donot pass upon Respondent's argument.The Board has acted under its rulesand decided against an evidentiary heanng and against Respondent in therepresentation case(12-RC-3920), and the Board's decision is the law of thatcase at this pointCapitan' Drilling Company,167 NLRB 144, 145 (1967), enfd408 F.2d 676 (C A. 5, 1969), and cases cited I am concerned only with thealleged unfair labot practices in the instant case, and I regard as heretoforeestablished that the'Union was properly certified as the bargaining represen-tative of the unit of Respondent's employees.would not under any circumstances negotiate a contractuntil the unfair labor charges were withdrawn by the union.The company would not in any way be subjected to `underthe gun' negotiations." 3Harris went on to say that Respondent could stop thenegotiation and appeal its objection to the election, over-ruled by the Board, to the Court of Appeals for the FifthCircuit, which would delay negotiation for another 2 or 3years. Mayer testified he took this as a further threat. Never-theless he said the Union would withdraw its charge if hegot a schedule for negotiating meetings. A schedule wasarrived at, he testified, and the charge was withdrawn 1 or2 days after the meeting.4Section 8(a)(5) and (1) Finding"Withdrawal or settlement of the pending unfair laborpractice charge cannot lawfully be insisted upon as a pre-requisite to the fulfilling of the requirements of Section8(a)(1) and (5) of the Act."Lion Oil Company v. N.L.R.B.,245 F.2d 376, 379 (C.A. 8, 1957). As the Board recently heldinRauland Division of Zenith Radio Corporation,187 NLRB785 (1971), the pendency of an unfair labor practice chargedoes not relieve the employer of its duty to bargain with theunion filing those charges, and a refusal to bargain becauseof a pending charge constitutes bad-faith bargaining in vio-lation of Section 8(a)(5) and (1) of the Act.By its threat not to bargain and insistence that it wouldnot bargain unless the Union withdrew the pending unfairlabor practice charge, Respondent violated Section 8(a)(5)and (1) of the Act.B. Unilateral Actions1. Insurance programCommencing with its first contract proposal, submitted atthe first meeting of the parties February 22, 1972, the Unionproposed in an article entitled "Health and Welfare" thatthere be employee group life and health insurance, providedthrough employer contributions to a trust fund establishedfor such purposes (G.C. Exh. 12, article 21, first proposal;repeated and revised in G.C. Exh. 14, article 20, secondproposal, August 21, 1972; and G.C. Exh. 23, article 18,third proposal, November 7, 1972).According to Union Secretary Mayer, at thisfirstmeet-3Respondent's notes the first 10 of the 11 negotiating meetings were takenand prepared by Lawyer Harris' secretary. They were admitted into evidenceat Respondent's request (Resp. Exhs 1-10) upon agreement of the partiesthatthey correctlyidentified the dates, places, and attendees of the meetings,but the Union would not agree that they correctly reported all that transpiredor was said at the meetings As Umon Negotiator Lang testified, the noteslargely represented Respondent's opinions and statements, and left out a lot.Nevertheless I have made some sparing use of the notes in a few placeswhere, as admissions against interest, they have supported other evidencepresented4 Respondent claims that what transpired at the two bargainingmeetingswas either(1) statementsby it in thecourse of negotiating a settlement of acase and privileged against use as though made in the form of an offer ofsettlement without prejudice to it, or (2) an explanation to the Union ofRespondent's legal position on contesting the Board's refusal to vacate theresults of the representation election. Neither claim has support in the evi-dence. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, February 22, 1972, Lawyer Harris said Respondent hadbeen looking at various insurance programs and requestedmore information about the Union's insurance proposal,the Union promised it would supply the information, andat the second meeting, March 23, 1972, brought in andhanded to Respondent the booklet on the union insuranceprogram and trust fund.In the meantime, between these first and second meet-ings, the union representatives learned from employees thatRespondent was planning to put into effect an insurancepolicy of its own, without notice, or supplying any informa-tion on the subject, to the Union's representatives. TheUnion's acting president and senior local officer, Hal Lang,who coordinates with Union Secretary Mayer, was princi-pal negotiator for the Union (each had equal authority tospeak for and bind the Union, they said), testified that at theMarch 23 meeting he protested as illegal Respondent's planto put its insurance into effect, and repeated his protest atthe next (third) meeting April 19, 1972, after the insurancepolicy had been made effective April 1, without discussionwith or consent of the Union.Respondent's President McGuire (who attended the bar-gaining meetings but, by his own testimony had delegatedcomplete authority and responsibility for negotiation toLawyer Harris, and wasn't always sure he understood thearguments, he said) claimed, at trial, that the Union did notprotest and did not express objection at the March 23 meet-ing to Respondent's insurance going into effect.Union Secretary Mayer testified that not only did theUnion object, but that lawyer Harris told them the insur-ance program had been promised to the employees and thatRespondent intended to put the insurance into effect re-gardless of the Union's objections. Contrary to PresidentMcGuire's testimony,supra,Respondent's own notes on themeeting (Resp. Exh. 2, p. 1) bear out Mayer and Lang, andstate, "Institution of insurance program: Company will goahead with it effective 4/1/72, regardless of union objec-tion," followed by an explanation by Lawyer Harris that thepromise to the employees was made and research of insur-ance had been done before the Union filed its petition forrepresentation of the employees (in August 1971). Even as-suming it was material, this explanation, which Respondentsought to shore up at trial, was a strain on the truth, asshown by the evidence.President McGuire, owner of the motel, testified he hadopened the motel in August 1968, that hewas interested ininsurance coverage for employees, and directed the motelmanager inMarch or April 1971 to look into it. Thereafterthe manager resigned and was succeeded by the currentmanager, Terry, on September 1, 1971 (after the union rep-resentation petition was filed). McGuire said he instructedTerry to investigate insurance proposals that the prior man-ager had collected, and that, on April 1, 1972, Respondentput into effect the proposal that Terry recommended.Manager Terry testified he studied some 9 or 10 insur-ance proposals and, by the end of December 1971 or earlyJanuary 1972 (he conceded his affidavit to the Board saidearly January 1972), focused on the World Insurance Com-pany coverage provided through the Florida RestaurantAssociation Trust Fund, as best suited for Respondent'sneeds. He did not get in touch with the insurance companyseriously until the end of January or first week of February1972, and signed a contract in the second week of February,he said, anticipating a March 1 effective date. Actually theinsurancebecame effective April 1, 1972, with benefits ef-fective June 1, 1972, according to Terry.All of these transactions by Respondent, to effectuate theinsurancecoverage that was taken, transpired after theUnion was certified as bargaining representativeon Decem-ber 6, 1971, and occurred principally while the Union waschamping to get bargaining negotiations going and obtainthe needed information on employeesand wagesthat Man-ager Terry admittedly sat on before the Respondent sup-plied it piecemeal 2 and 3 months after requested inmid-December 1971 (see headingA, supra).Terry testifiedthat he put other business (which obviouslyincluded gettingthis insurance coverage) ahead of supplying information tothe Union.Respondent, through Manager Terry, made no bonesabout letting the employees know it was bypassing or under-cutting the Union in the matter of providing insurance. Atmeetingswith employees at the motel in February andMarch 1972, when collective-bargainingnegotiations wereabout to start and had started, Manager Terry told theemployees, according to employees Woodrome, an expedi-ter in the housekeeping department, that Respondent hada group insurance policy in the works, but could not put itinto effect because it couldn't get together with the Union,theUnion wouldn't negotiate. At a subsequent meeting,said employee Woodrome, Manager Terry told the employ-ees the insurancewas being put into effect on April 1, 1972,and told them that the Company's policy had better benefitsthan the Union had to offer.Respondent'switness,ExecutiveHousekeeper NormaSchultz (a supervisor within the meaning of the Act), whotestified that she attended all of the meetings of employeesconducted by Manager Terry in February and March 1972,generally confirmed employeeWoodrome's testimony.Housekeeper Schultz testified that Manager Terry first toldthe employees that he couldn't promise them anything, butthat he was negotiating for an insurance policy. He then toldthem, she said, that he had found a "compatible"insurancepolicy and thought it was a better policy than the Union'sinsurancepolicy.Manager Terry, conceding that he never discussed insur-ance with a union representative, admitted that he told thehousekeeping employees that Respondent was going to puta policy into effect and that it was a better policy than theUnion had to offer (although he claimed this comparisoncame later).His affidavit to the Board also indicated that,in the discussion with the employees, Terry said theCompany's insurance policy would remain in effect regard-less of the outcome of the negotiations with the Union.In this conneciton, several employees, among themWoodrome and Hafford of the housekeeping department,testified to disparagement of the Union by Manager Terryin his talks at themeetingswith employees. EmployeeWoodrome testified that Manager Terry ridiculed the Un-ion, rephrasing a union pamphlet on what your Union cando for you, into what you can do for your Union, such aspay for union representatives' cars and conventions. Heurged, said employee Woodrome, that the employees not RAMADA INN SOUTHjoin the Union,that the Respondent could do more for themthan the Union would.Employee Hafford testified that atthe February-March 1972 meetingsTerry chidedthem fornot listening to him and joining the Union,and that it wouldtake their money and not do anything for them. (I do notcreditTerry'sdenials of this testimony,for there is othertestimony,providedby him,from which it appears that heregarded himself as a target of union criticism or unioninspired criticism and used these meetings with employeesto reply and counterattack.)Section 8(a)(5) and (1) FindingIt is quite clear from the testimony that, even if Respon-dent did some thinking about life and health insurance forits employees before the advent of the Union as the bargain-ing representative of its employees, it was not until after thatadvent that Respondent scurried to secure an insurancepolicy and obtained it and made it effective unilaterally andwithout notice to or consent of the Union, in the period thatit stalled the opening of -collective-bargaining negotiationsand indeed after the negotiations had begun. Respondentpersisted in the unilateral action over the Union's protest.Respondent combined a deception of its intentions at thefirst bargaining meeting (it had already signed for what itsaid it was only considering), with derision for the unionprotest at the second meeting. Simultaneously, in directmeetings with its employees, Respondent disparaged theUnion and misrepresented its efforts to negotiate insurancecoverage for the employees.Respondent has refused to discuss with the Union, letalone bargain concerning, a mandatory subject of bargain-ing. Respondent's counterproposals to the Union have beendevoid of any reference to insurance coverage of employees.Respondent's action, in having unilaterally instituted aninsurance program on April 1, 1972, without notice to orconsultation of the Union, was a violation of Section 8(a)(5)and (1) of the Act,Yale Upholstering Company, Inc., 127NLRB 440, 441-442 (1960).2. Increase of insurance benefitsOn June 1, 1972 (following the fourth negotiating meetingof May 17), without notice or communication to the Unioneither before or after, the benefits to employees provided bythe group insurance policy (that Respondent had unilateral-ly effectuated as of April 1) were increased in various as-pects, affecting life insurance, hospitalization, and medicalcoverage for each employee. Again, as in the case of theinitial policy, the Union learned of the increase indirectlythrough employees some time after the fact. Union Secre-taryMayer testified, without contradiction, that Respon-dent said nothing concerning the impending changes at theMay 17 negotiating meeting.Manager Terry testified that the increases in benefits (andpremium) were not ordered by Respondent but rather bythe Florida Restaurant Association, and that his only op-tion, if Respondent did not take the increases, was to cancelthe policy.Union Secretary Mayer testified that on August 24, 1972,the employees went on strike and the Union simultaneously213fileda second unfair labor practice refusal-to-bargaincharge against Respondent,grounded among other thingson a number of unilateral actions by Respondent after neg-otiations had begun, respecting increases in wages and otherbenefits for employees without consultation or bargainingwith the Union.At the following negotiating session ofSeptember 20, said Mayer,LawyerHarris gave an explana-tion for Respondent concerning the various unilateral ac-tions in response to the Union's charge.On insurance,Harris repeated substantially what he had said at the March23 meeting, that Respondent provided the insurance be-cause it was a prior commitment to the employees before theUnion came on the scene.Concerning the increase in insur-ance benefits,Harris said the increase was required by theinsurance company and Respondent had to take it or getout of the plan.Section 8(a)(5) and (1) FindingAs General Counsel correctly points out, Respondent hasincorrectly assumed that its initial action in unilaterallyeffecting the insurance policy for employees was valid. Theinitial action was not valid, and violated Section 8(a)(5) and(1) of the Act, as already found,supra.By accepting and approving the increase in the initialpolicy benefits, again without notifying or consulting theUnion, Respondent has compounded its initial violation ofthe duty to bargain in good faith concerning insurance ben-efits for the employees. To say that Respondent had onlythe option to accept the increased policy or cancel, was toignore the further option, indeed legal duty, to notify theUnion and provide the opportunity for bargaining out thematter, with the possibility that the insurance benefits mightbecome a negotiated contract benefit. Respondent's failureand refusal in this regard was a breach of its duty to bargainin good faith, in violation of Section 8(a)(5) and (1) of theAct.3.Wage increaseAs the principal witnesses indicated in their testimony,with the opening of Disney World in Florida in October1971, the hotels and motels of the greater Orlando area wereswamped with business in late 1971 and in 1972. ManagerTerry testified that, by early 1972, Respondent's motel hadadded to the existing establishment and opened 48 newrooms, and was experiencing a "fantastic" rate of occupan-cy, one-hundred percent solid occupancy.The boom in the hotel-motel business created unusualcompetition for help and a rapid rise in wage rates. ManagerTerry testified that following his accession as manager inSeptember 1971, he began recommending a wage increasefor the motel employees because the area wage rates weregoing up and Respondent was losing its competitive posi-tion for labor. He was told at the time, he said, by LawyerHarris that Respondent could not give a raise because itmight be charged with an unfair labor practice.Union Secretary Mayer testified that through the periodof negotiations to October 1972 area wages for hotel-motelhelp had risen 70 to 80 to 90 cents per hour more than therates paid prior to the commencement of the contract nego- 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDtiations in February 1972. This 90-cent figure was not dis-puted, indeed it was adopted as valid by Respondent in itsbrief (p. 21).In its first contract proposal of February 22, 1972, theUnion proposed a 50-cent-per-hour increase for the variousclassificationsof employees (compare G.C. Exh. 11,employer's rates inFebruary 1972, with Schedule A of G.C.Exh. 12, Union's first proposal).Notwithstanding the urgent need on both sides for wagereadjustment,Respondent nevertheless insisted,when it gotdown to negotiations,upon disposing of all noneconomicmatters before reaching economic matters. Both Union Sec-retary Mayer and Union Negotiator Lang testified that theypreferred and sought to discuss wages and related mattersfrom the start, but that Respondent refused to discuss theseuntil the noneconomic items had been disposed of.It followed that there was no discussion or negotiation ofwages by the end of the fourth negotiating meeting on May17, 1972, and no agreement on any economic matter exceptthe restatement of existing vacation policy (see Resp. Exh.22, February 28, 1973, which shows matters agreed to anddates). Union Negotiator Lang testified that at the May 17meeting he expressed the view that the parties had not got-ten anywhere yet, that what had been done so far was use-less, and he referred to the then current negotiations of theDisney World contract, in which he was participating, asoffering hope of a basis for agreement on contracts in thearea. Lang proposed a temporary suspension of the negotia-tions with Respondent,and Respondent agreed,and agreedto confirm the arrangement in a letter, which was done.The letter agreement between the parties, from LawyerHarris to Union Negotiator Lang, dated May 17, 1972(Resp. Exh. 24), stated that the parties agreed not to sched-ule any further meetings until the Union finalized its con-tract with Disney World, and that the Union intended tosubmit a revised proposal based upon its negotiations withDisney World. It was further stated that Respondent wasnot bound to agree to the same contract to which DisneyWorld agreed, and that all language upon which the partieshad hitherto reached agreement would stand and not bealtered. Finally, it was stated that the Union would supplyRespondent with copies of any revised proposals and allowa reasonable time for their study, after which the partieswould resume negotiations.No time,or time limit,was spe-cified for any of the enumerated events-the conclusion ofthe Disney World contract, the submission of revised pro-posals, or the resumption of negotiations.According to Union Negotiator Lang, the Disney Worldnegotiations ran several months longer until completion ofa contract and, on August 21, 1972, he mailed to lawyerHarris a revised (the second) union contract proposal (G.C.Exh. 14), requesting a negotiating meeting in the next orsucceeding week (Resp. Exh. 25).Meantime,without notice or any communication to theUnion, Respondent put into effect a 10-cent-per-hour wageincrease for all employees,effectiveJuly 1, 1972.ManagerTerry testified, that on advice of Lawyer Harris, he posteda notice,June 15, 1972 (G.C. Exh.4), announcing the wageincrease effective July 1. He also held a meeting with em-ployees on June 15 and, according to dining room employeeGloria Murphy who attended, told the employees that theywere getting the raise because Respondent had tried to neg-otiate with the Union and had not been able tonegotiatesuccessfully, and the employees should not be made to suf-fer any longer without a raise, so Respondent was givingthem a 10-cent raise.Union Negotiator Lang testified that nothing was said byRespondent at the May 17 negotiating meeting about awage increase,or urgent need for an increase,or of anintention to put one into effect, and there was no testimonyto the contrary.Section 8(a)(5) and (1) FindingRespondent argues (lamely, in the face of its contempora-neous letter agreement of May 17, 1972, to the contrary)that the Union broke off negotiations on May 17 and gavethe Respondent the right to alter benefits while the Unionmade its contractwith Disney World.The evidence is quite the opposite. Respondent's letter ofMay 17 (Resp. Exh. 24) makes plain that the cessation ofnegotiations was mutually agreed upon. It is devoid of anystatement or implication that the Union was delegating au-thority to Respondent or waiving any of its bargainingrights.On the contrary the letter agreement specificallymaintained thestatus quoof the bargaining to that time.Respondent did not protest the temporary suspension ofnegotiations, indeed accepted it with alacrity. Obviously thearrangement was advantageous to Respondent because itgave Respondent an opportunity to claim in its own bar-gaining any of the benefits of bargaining by the dominantcomparable employer in the area, without (as the letteragreement specifically provided) any obligation to acceptany part of the other's bargain it didn't like.Respondent did not ask, in or out of the negotiatingmeetings of that period, for relief or agreement on an inter-im wage increase, indeed refused to discuss wages in themeetingsup to and including May 17, 1972. Respondentmade no attempt to communicate with the Union after theMay 17 meeting on this or any matter (until the Union camein August with its revised proposal). This manner of effectu-ating the wage increase, including the oral misrepresenta-tion by Manager Terry to the employees that the Union wasblocking agreement, indicated a deliberate attempt by Re-spondent to denigrate the Union in the eyes of the bargain-ing unit employees.The unilateral action by Respondent in effectuating theJuly 1, 1972,payraise, without prior notice to or discussionwith the Union, was a refusal to bargain about the affectedcondition of employment under negotiation and obstructedbargaining in violation of Section 8(a)(5) and (1) of the Act.N.L.R.B. v. Benne Katz, d/b/a Williamsburg Steel ProductsCo. 369 U.S. 736, 747 (1962).4.Use of dining roomIn its initial contract proposal (G.C. Exh. 12), the Unionproposed that every employee workinga full 8-hour shiftreceive without charge threemeals,and that the Respon-dent provide employees adequate space and facilities foreating their meals (article 12). Subsequently, according toUnion Negotiator Lang, at the May 17, 1972,meeting, and RAMADA INN SOUTHthereafter included in the Union's second contract proposal(G.C. Exh. 14), the Union modified article 12 downward toone free meal per shift but retained the requirement foreating facilities.In the case of the restaurant employees (kitchen and din-ing room help)use of the dining room facilities, includinga meal without charge, was apparently already the practicewhen bargaining began, but this was not so in the case ofthe housekeeping employees. Union Secretary Mayer testi-fied that at the first bargaining meeting he was told therewere no facilities for feeding housekeeping employees atthe motel and that Respondent had no intention of buildingan employee's dining room.It was indicated to him,he said,that most of the maids ate at the curb in back of the laundry.Union Negotiator Lang testified that at the third meeting ofApril 19, Respondent announced its position, that there wasno place or space for dining facilities for the housekeepingemployees, and President McGuire spoke up to say it wasthe employees' own business where they ate, it was on theirown time.Sometimein July or early August 1972,while the negoti-ating meetings were in the agreed-upon recess,Respondentinstituted a change in the use of its dining room by house-keeping employees, without notifying the Union of thechange.Employee Gloria Murphy, a waitress in the dining room,testified that, prior to the change, she and the other wait-resses did not serve the housekeeping maids in the restau-rant. She had observed some of them coming to the frontdesk to pickup "takeout" orders made up for them by thedining room busboy. Just before the strike (which startedAugust 24, 1972, and in which she did not participate), saidemployee Murphy, hostess Clements, who ran the diningroom and from whom the watiresses took their instructions,informed the waitresses that there would be a new policy,that the housekeeping maids would be admitted at the backdoor of the dining room and would be seated and served inthe back of the dining room at half price on certain foodsand at higher prices up to full prices on other foods. Thatpolicy is presently in effect, testified employee Murphy.Prior to the change, she said, she never served a housekeep-ing maid or saw one served in the dining room.Mrs.Mildred Hafford, who worked as a housekeepingmaid for 2 years from January 1971 to January 1973, testi-fied that she and the other maids had to take their mealswherever they could find a place, until 2 or 3 weeks beforethe strike began (August 24, 1972), when the assistanthousekeeper Betty Gilmore told them they could use thedining room between I 1 and 11:30 a.m. by going in the backdoor; and this is what they did, said employee Hafford. Shefurther testified that this was not alright before then, andshe knew of no maids who ate in the dining room until thechange in policy.Mrs. Maria Bucek, currently a maid in the housekeepingdepartment, testified that when she started her employment,on her lunch breaks she ate food brought from outside inunmade-up and sometimes made-up guest rooms, some-thing she didn't like but did,she said,because she had beentold by fellow maids she could not eat in the restaurant. Shesaid, she was excited and pleased to hear, about mid-July,that she and the others could now eat in the dining room215and asked Housekeeper Schultz if it was so. Mrs. Schultztold her yes, something new had been added, the maidscould now eat in the dining room. Employee Bucek said sheproceeded to use the dining room thereafter, and thoughtthe change to the restaurant was very nice.Housekeeper Schultz testified that she had never heard ofemployees' bemg refused the right to eat in the dining room,and named some she claimed had been eating there sinceSeptember 1971 (when she became housekeeper), but con-ceded notifying the maids in July or August 1972 that theywere to usethe period11-11:30 a.m.for eating in the diningroom,and assignedthem boothsin a certain section of thedining room. She also indicated that for those who did notwant to eat in the dining room there was provided a specialroom and part of the banquet hall to get them out of eatingin the rooms of guests of the motel.After the union filed its second unfair labor practicecharge (underlying thiscase) in August 1972, and the nego-tiating meetings resumed on September 20, 1972,as UnionSecretary Mayer testified, Respondent began taking the po-sition that it had always been the policy to allow the house-keeping employees the use of the dining room but that mosteveryone had chosen not to use it. At trial, Manager Terrywas a bit more careful in the way he phrased it-saying, therehad been no prohibition against housekeeping employeeseating in the restaurant.Union Negotiators Lang and Mayers were uncontradict-ed in testifying that there was no bargaining, or offer orexpressed willingness by Respondent, to include the allegedhistorical and now existing policy on dining room privilegesin the contract.Section 8(a)(5) and (1) FindingIwas impressedthat nohousekeeping employee testifiedto having taken her meals in the dining room prior to earlyAugust or late July 1972, in the face of the contrarytestimo-ny, by several housekeeping employees and the restaurantwaitress, that the practice was not permitted until the an-nounced changein policy in late July or early August 1972.Iwas also impressed that, if use of the dining room forhousekeeping employees had been a thing permitted byRespondent when negotiations commenced, it would havebeen mentioned by Respondent at the start of the negotia-tions as permitted and more likely approved for inclusionin the contract than resisted, as it was.The unilateral making of the change in this working con-dition respecting use of the dining room by housekeepingemployees in mid-summer 1972, without notice to or discus-sion with the Union, was a further refusal to bargain andobstruction of the bargaining process by Respondent inviolation of Section 8(a)(5) and (1) of the Act.5.Free mealsIt was already noted that the Union had a proposal underarticle 12 of its proposed contract for three free meals perfull shift for each employee, later modifiedto one free mealper shift. As Union Negotiator Lang testified without con-tradiction, Respondent's position, enunciated at the April19, 1972,meeting,was that only kitchen and dining room 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees had been getting a free meal per day and wouldcontinue to be provided such, and it would not bargainabout the matter or about making provision for the house-keeping employees. This remained Respondent's perma-nent stand, said Lang. Nevertheless, as discussed underheading B, 4, above, unilaterally in the course of the negoti-ations, Respondent made its restaurant facilities and mealsavailable to the housekeeping employees at half price on anumberof foods.When the strike began on August 24, 1972, which wasshortly after the unilateral change in the restaurant policyfor housekeeping employees, Respondent applied to the lo-cal state court and procured an injunction limiting the num-ber and conduct of the pickets at the motel (Resp. Exh. 20).The injunction became effective August 28, 1972.In the 5 days, August 24-28, 1972,Respondent servedfree meals in its restaurant to all of the employees who werenot on strike and picketing. Respondent did so without anynotice or announcement to the Union, whose representa-tives were outside the motel, or to the picketing employees,even though Manager Terry and Housekeeper Schultz cameout frequently to talk to the strikers, as discussedinfra;andwith no posting of notice for employees, striking or non-striking, asManager Terry conceded. There was also nodiscussion with the nonstriking employees as to the reasonfor the free meals. Waitress Gloria Murphy, who continuedto work despite the strike, testified that Hostess Clements,in charge of the restaurant, instructed the waitresses that theemployees eating in the restaurant were not to be chargedfor their food, and that the waitress was to keep a record ofthe price of the food and have the total rung up without theemployees paying. No reason was given for the "no charge"policy, said waitress Murphy. The policy continued for sev-eral days, she said, and ended in the following week.Manager Terry and President McGuire testified that thereason for the free meals for employees who worked was tominimize their exposure to picket harassment on egressfrom and ingress to the motel, and to keep down the chancesof incidents between striking and nonstriking employees.Terry testified that Respondent provided free meals only inthe period August 24-28, from the time the strike beganuntil the injunction issued, because the earlier picket activi-tieswereblocking themotel entrances.Union SecretaryMayer conceded that police were called to the premisesseveral times, but by both sides, he said in the first days ofthe picketing.Section 8(a)(5) and (1) FindingsRespondent argues that the picket-line disturbances wereample justification for its providing the free meals for allnonstriking employees to reduce the number of crossings ofthe picket line by non-strikers who might normally go outfor food, and thereby reduce the occasions for further dis-turbances.I agree.But I do not agree that Respondent wasjustified in instituting the change in meal policy unilaterallywithout notice to the Union and explanation to the employ-ees.As General Counsel points out, this was a strike that hadjust begun on the part of the Union and striking employeesfor the reason that they believed Respondent was refusingtobargain in good faith for a contract and thatRespondent's recent other unilateral actions, affecting pay,insurance, and dining room policy, had been designed toblock good-faith bargaining and take apart piecemeal theability of the Union to act as bargaining agent of the em-ployees. In the context of these other actions, and in theabsence of a notice or announcement to the Union andemployees that providing the free meals was a temporarymeasure for the purpose of protecting employees, the givingof free meals had the appearance to the strikers of stillanother bad faith unilateral action, designed in this case toreward employees for not striking. In my view, the giving ofthe free meals without notice was a unilateral change inworking conditions and an aggravation of the cause forstriking that further obstructed good-faith bargaining, inviolation of Section 8(a)(5) and (1) of the Act.6.FreeuniformsThe Union's contract proposals from the bargaining (G.C. Exh. 12 and G.C. Exh. 14, article 11; G.C. Exh. 23, article15) called for Respondent to provide free uniforms for allemployees.Union Negotiator Lang said he tried to obtain discussionof the matter with Respondent at the May 17, 1972, meet-ing, but was without success.Union Secretary Mayer said he raised the matter of freeuniforms again at the September 20, 1972, meeting, andRespondent replied only that it would look into it.Waitress Gloria Murphy testified that when she was hiredin mid-April 1972, the food and beverage manager, MarcelGolddinger, told her she would have to buy her own uni-form. She said she looked about the dining room and, ob-serving there were different kinds being worn by thewaitresses, asked which kind she should buy. (Union Nego-tiator Lang testified that, prior to the election in October1971, when he visited Respondent's dining room he neversaw two waitresses dressed alike.) At the employees' meet-ing in mid-June 1972, called by Manager Terry,where hetold of the unilateral 10-cent wage increase, discussed underheading B, 3,supra,according to waitress Murphy, Terryalso announced that it had been decided that the employeeswould have to buy only one uniform and Respondent wouldgive them a second uniform. Waitress Murphy attended astill latermeeting to see the modeling of the waitresses'uniforms, and, in August 1972, she and the other waitressesprovided their measurements for the uniforms. At the time,Food and Beverage Manager Golddinger told the employ-ees, said waitressMurphy, that theywould get the uniformsin December. The uniforms arrived in January 1973, theywere not right and were returned to the manufacturer, whogot them back to Respondent in mid-February 1973, whenthey were distributed without cost to the employees, saidwaitressMurphy. (The uniforms given out were for thedining room waitresses. Housekeeping maids wore slacks,according to Manager Terry.) Waitress Murphy testifiedthat no mention was made of the Union in connection withthis distribution.At the December 19, 1972, negotiating meeting, prior tothe distribution of these uniforms, according to both UnionNegotiator Lang and Union Secretary Mayer, Lawyer Har- RAMADA INN SOUTH217ris stated that the Respondent had bought new uniforms forthe dining room employees and was going to give them tothe employees, the waitresses. Lang testified that he andMayer objected, saying it had never been done previously.Harris then asked if it was alright for Respondent to sellthem to the employees, and Lang responded it would be upto Respondent to decide that question.In the course of this discussion at the December 19, 1972,negotiating meeting, as Respondent's notes of the meetingindicate (Resp. Exh. 9, p. 3), Lawyer Harris, with PresidentMcGuire present, stated that he did not know if the Compa-ny had provided uniforms in the past.Without notice to the Union or further discussion, thefree distribution of the uniforms was made on or aboutFebruary 15, 1973. At the following February 28, 1973,negotiating meeting, having learned of the distribution fromemployees, Union Negotiator Lang protested the unilateraldecision to distribute the uniforms free, and asked why itwas done over the Union's December 19 objection. Presi-dent McGuire replied that Respondent had always giventhe waitresses their uniforms free. According to Lang, thiswas the first time Respondent had made such an assertion.In attempting to support President McGuire's assertionof February 28, 1973, which McGuire reiterated at trial,Manager Terry testified that, while he began his employ-ment on September 1, 1971, he had heard that uniformswere supplied to employees when the motel opened (whichwas in August 1968, according to McGuire). Terry conced-ed that he had not distributed free unifroms during histenure until the February 1973 distribution (done, he said,to spruce up the decor), and indicated that the waitresseshad previously gone out and purchased tops (upper por-tions) for their uniforms, during his regime as manager.Terry said he wanted an early American coachhouse motiffor the waitresses uniforms and had to call in a Milwaukeefirm to supply it. The process of making a selection ofuniforms occurred well after the Union had been certified,mostly in 1972, while the bargaining negotiations were inprocess, and the final order was placed in September 1972.The distribution in February 1973 was two free uniforms toeach watiress. Terry admitted that the relationship of theUnion to the matter never entered into his dealing or intodiscussion of uniforms with the employees.Section 8(a)(5) and (1) Finding 5Respondent's assertion that it had always provided thewaitresses with their uniforms, and therefore was not mak-ing a unilateral change in the conditions of employmentwhile the negotiations were in progress, was an after-thought, contrary to the evidence. Even when Respondentbroached the subject with the Union in December 1972, 10months after the collective-bargaining negotiations hadbeen in progress, there was no such assertion of a previouspractice. Lawyer Harris, with President McGuire sittingwith him, stated he didn't know if the Company had provid-5The portion of the complaint, para 8(h), alleging refusalto bargain bythe unilateral change of existing conditions of employment by free distribu-tion of uniforms to certain employees without notice to or consultation withthe Union,came in as an amendment at trial.ed uniforms in the past. And, the only concrete evidence inthe record was that the waitresses in 1972 bought their ownoutfits.Respondent did not bargain with the Union in the matterof uniforms for dining room employees, but did what itchose and distributed free uniforms in February 1973 inopen disregard of the Union and the obligation to negotiatein good faith; and, in so doing, violated Section 8(a)(5) and(1) of the Act.C. Surface BargainingParagraph 8(g) of the complaint alleges that, since on orabout February 24, 1972, Respondent has been negotiatingwith the Union in bad faith and with no intention of enter-ing into a binding contract. As developed by the proof, theallegation is a summary of the several actions already de-scribed under heading B and related conduct, evincing anattitude on the part of Respondent to stallagreeing to acontract that the Union can reasonably accept on behalf ofthe employees, and to deal directly with the employees onworking conditions important to holding them as employ-ees, asif the Union were not there.Respondent has used to that end the device of refusing tonegotiate economic matters and insistingon agreement firston the noneconomic matters of a possible contract. Theresult after 11 negotiating meetings over a period of a yearof negotiations (and a lapse of close to 15 months fromcertification December 6, 1971, to thelast negotiating ses-sionon February 28, 1973) is the shell of a contract thatwould provide a grievance and arbitration procedure andother niceties if the substantive stuff of which contracts aremade were reached for discussion and bargained. Amongother things, there has been no bargaining about wages, thework week, overtime pay,meals,uniforms, and health insur-ance. In my view, Respondent has engaged not in hardbargaining, as it claims, but in evasive bargaining.Thus, in the matter of wages, Respondent thought mak-ing three formal counterproposals for a contract (G.C. Exh.13,March 23, 1972; G.C. Exh. 20, October 31, 1972; G.C.Exh. 24, November 28, 1972) has not included any wageproposal and has given the employeesone illegal unilateral10-cent-per-hour interim wageincreaseon July 1, 1972 (seeheading B, 3,supra),followed by an offer to give anotherlike interim wage increase. As Union Negotiators Lang andMayer have testified, without contradiction,on wages, law-yer Harris started on the note in the second meeting March23, 1972, that its (first) counterproposal G.C. Exh. 13 hadno wage proposal because the employees' present wageswere sufficient for the area. This was in the face of anadmitted rapidly risingwage scalein the area. By July 1,Respondent had illegally given the employees a unilateral10-cent-per-hour wage increase, "in desperation"to retainhelp, lawyer Harris explained at the September 20 negotiat-ing meeting, and because he believed that even at that timethe company was fifteen cents below panty, wanted to giveanother 10-cent raise (note corroboratingadmissions, ex-hibit R-6, p. 3). By letter dated October 11, 1972, Respon-dent requested union concurrence in a 10-cent-per-hourwage increase(G.C. Exh. 17), and the Union by responseOctober 16 (G.C. Exh. 19) refused to concur,alleging this 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas bad-faith bargaining and pointing to schedule A of itssecond contract proposal of August 21 as the wage to whichitwas prepared to agree.Nevertheless,Respondent's second contract proposal ofOctober 31(G.C. Exh.20) contained no wage proposal.Again at the negotiating meeting that day, Respondentasked concurrence to put into effect a ten cent increase tobe followed by a 5-cent increase 6 months later,in order tomaintain help in the face of the rising wage scale of the area,LawyerHarris said,but the Union would not concur.Respondent brought in its third contract proposal (G.C.Exh. 24)to the November28, 1972,negotiating meeting,again without any wage proposal included(its schedule orAppendix A was a blank,as in the previous proposals). Atthe meeting,LawyerHarris repeated Respondent's desire toput into effect the 10-cent wage increase plus 5 cents 6months later,but would not negotiate a contract wage. Theunion negotiators stood on their position of a completecontract,not piecemeal negotiation.It was in connection with this meeting that Union Secre-tary Mayer flared up in anger at lawyer Harris over negoti-ating tactics, and Harris stopped the negotiations.In a letterto the Union dated the same day(Resp.Exh. 23),recogniz-ing that he had stopped the meeting and stating that hewould like to see negotiations resumed,Lawyer Harris add-ed that he was making his 10 cent plus 5-cent wage increasea firm wage proposal.Nonetheless,when negotiations re-sumed in December and continued into 1973,itwas clearsaid Union Negotiator Lang that the letter was not a con-tract wage proposal but the same interim proposal that Re-spondent wanted to effectuate without a contract (seeRespondent'snotes of January 15, 1973, meeting, Resp.Exh. 10, p. 4).6Hence on the most important needs for the motel employ-ees-wages,meals,uniforms,health insurance-the appar-ent tactic of Respondent has been to detach these from thebargaining and create the appearance for the employeesthat the Respondent has been taking care of the employeeneeds directly and unprompted by Union effort,while theUnion spins its wheels in negotiations without end.The tactic is underscored by the stalling,and the attitudeof disparagement adopted by Respondent toward theUnion.Illustrative was the initial 3 month(December 1971-March 1972) delay in supplying wage and employee infor-mation for negotiations,see heading B, 1, supra,and latera similar one month(October-November 1972) delay onsupplemental employee information(testimonyUnionNegotiator Lang),from which it was clear,by the testimonyof ManagerTerry,that Respondent put all other businessahead of its collective-bargaining responsibility,contrary tothe statutoryduty,compareQualityMotels ofColorado, Inc.,189 NLRB332 (1971).At the bargaining table,further illustration appears fromadmissions by Respondent such as at the September 20,1972 negotiating meeting(Resp.Exh. 5 pp.3,4),whenLawyer Harris told the union negotiators that management6In the light of Respondent's admitted awareness that by October 1972comparable area wages had risen in about eight months by ninety cents perhour (heading B, 3,supra),Respondent was fully aware that it was notmaking a serious contract proposal for wages in its November 28, 1972, letter.would prefer not to have a Union, that in a moral andethical sense the Union did not represent the employees ofthe motel, and that it was Respondent's information thatthere were then only five persons among the employeessympathetic to the Union.Respondent's direct communications with the employeeswell after the Union had been certified and when negotia-tions for a contract had begun, provide still further illustra-tion of disparagement of the Union by management.Manager Terry's denigrating comments at meetings withemployees in February-March 1972 were noted under head-ing B, 1,supra.At these same meetings, HousekeeperSchultz, speaking of the Union as though it had not beencertified as bargaining representative, told the employees(and testified that Manager Terry joined with her in saying)that if the Union came in the employees would be limitedto a 40-hour week and would not get extra shift work be-cause Respondent would not pay time-and-a-half over 40hours.Respondent's direct unilateral dealing with the employ-ees on insurance coverage, wage raise, use of dining roomfacilities,meal policy, free meals, and supplying uniformswere in themselves a disparagement of the Union and insome instances accompanied by directly disparaging state-ments by management representatives to the employees, asnoted under heading B above. When the strike began inAugust 1972, the disparagement of the Union carried overinto direct dealings with striking employees by managementrepresentatives in disregard of the Union, as discussedinfraunder heading E.Section 8(a)(5) and (1) FindingRespondent's conduct at and away from the bargainingtable was an evasion of its duty to bargain with the Unionin good faith. By refusing to bargain about wages and relat-ed important economic matters and dealing directly andunilaterally with the employees on them, while holding theUnion to negotiation of procedural and noneconomic con-tract matters, at the same time disparaging the effectivenessof the Union, Respondent blocked good faith negotiationsin violation of Section 8(a)(5) and (1) of the Act.D. Unfair Labor Practice StrikeUnion Secretary Mayer testified that in mid-March 1972,the Union held a meeting of the employees to discuss thelack of progress that had been made in getting negotiationsgoing, and heard employee complaints that the Respondentappeared to be making plans to institute its own insuranceprogram. A strike authorization vote was taken, and theunion representatives were given authority to call a strike.Following the temporary suspension of the contract neg-otiations on May 17, 1972, for completion of the DisneyWorld contract negotiations, in which the Union's represen-tatives became absorbed, the Union completed and mailedto Respondent on August 21, 1972, its revised (second) con-tract proposal, G.C. Exh. 14, and requested resumption ofthe bargaining meetings, Resp. Exh. 25. On August 22, theUnion's representatives held another "progress"meetingwith the employees, according to Union Secretary Mayer, RAMADA INN SOUTHwhere the employees told of Respondent's recent unilateralwage increase, which was far short of the wage adjustmentneeded, they said; and there was discussion of the earlierunilateral actions by Respondent on insurance and increaseof insurance. The sentiment, according to Mayer, was thatthe Union and employees were being picked apart piece-meal by the unilateral actions, that the Union was made tolook powerless by the 10-cent unilateral wage increase, andthat only a strike would induce Respondent to bargain fora whole contract. A vote to strike now was taken. Mayertold the employees it would be an unfair labor practicestrike based on the recent unilateral actions of Respondent,and employees not in attendance were hastily contacted toget a consensus that concurred in the strike, according toMayer. The strike began on the morning of August 24 andthe same day the unfair labor practice charge was filed(G.C. la), apprising Respondent that the strike was precipi-tated by its bad-faith bargaining. The strike was still inprogress at the time of trial.FindingI have already found that Respondent's actions, prior tocommencement of the strike, by threat not to bargain andby instituting unilaterally, without notice to or approval ofthe Union, a wage increase, an employee insurance pro-gram, and employee restaurant meal service, violated Sec-tion 8(a)(5) and (1) of the Act, and that for these and otherreasonsRespondent approached the bargaining confer-ences without a good-faith desire to reach agreement, alsoin violation of Section 8(a)(5) and (1) of the Act. According-ly, the ensuing strike was an "unfair labor practice strike,"Stark Ceramics, Inc.,155 NLRB 1258, 1269 (1965), enfd.375 F.2d 202 (C.A. 6, 1967).After the strike began, the additional unilateral actions byRespondent, in providing free meals to nonstrikers and freeuniforms to dining room employees, and its continued fail-ure in these and other respects to bargain in good faith inviolation of Section 8(a)(5) and (1), together with the viola-tion of Section 8(a)(1), discussed next under heading E,infra,have aggravated and prolonged the unfair labor prac-tice strike and made more difficult the advancement ofnegotiations, which came to a standstill after the February28, 1973, meeting.E. Direct Solicitationof Employeesto Abandon StrikeHousekeeper Schultz testified that on the day the Unionstruck the motel,August 24,1972, andthe several succeed-ing days, she went outside the motel to and through thepicket line to talk to the employees.She said she first talkedto employee Woodrome of the housekeeping department,and asked her and several other employees in a parked caracross the highway from the motel,if they were coming towork.Employee Woodrome replied, said Mrs. Schultz, thatshe would wait and see what happened. Thereafter employ-eeWoodrome and her companion employees went on thepicket line, according to Mrs. Schultz. Following this initialconversation,testifiedHousekeeper Schultz, she talked toevery housekeeping department employee on the picket line219and to some more than once, asking them to come back towork and telling them their jobs were on the other side ofthe picket line, and that if they wanted their jobs they wouldhave to cross the picket line, she couldn't bring the jobs tothem.On the second day of the strike, which was the regularpayday, she also brought out the paychecks to the picketingemployees of whom, she said, there were about 20. Forseveral, who asked to be paid up to date, she asked that theysign a termination card indicating why they were quitting orotherwise terminating their jobs, although she did not re-quire their signing, she said. (Employee Woodrome con-firmed, in general, Housekeeper Schultz's testimony as itaffected herself.)Section 8(a)(1) FindingThe strikewas an unfair labor practice strike,and thedirect urgings by the management's representative to theindividual strikers to abandon the strike and return to work,rather than dealing with the employees through their Union,was a violation of Section 8(a)(1) of the Act.Stark Ceramics,Inc., supra,155 NLRB 1258,1269 (1965),enfd.375 F.2d 202(C.A. 6, 1967).As noted under heading C above,this conduct was afurther action by Respondent to ignore the Union and dis-parage it in the eyes of the employees.CONCLUSIONS OF LAW1.By refusing since February 24, 1972, to bargain ingood faith with the Union as the certified representative ofthe unit of Respondent's motel employees, including athreat not to bargain unless unfair labor practice chargeswere withdrawn, evading serious or any bargaining on, andsubstituting unilateral grants of, wage increase, insurance,and other economic benefits to employees without notice toor concurrence of the Union, and disparagement of theUnion's representation of the employees, Respondent hasengaged in unfair labor practices in violation of Section8(a)(5) and (1) of the Act.2.These unfair labor practices have caused an unfairlabor practice strike by Respondent's bargaining unit em-ployees. The strike has been prolonged by Respondent'scontinuing and additional unfair labor practices, involvingcontinued refusal to bargain in good faith, including addi-tional unilateral grants of free meals, and free uniforms toemployees without notice to or concurrence of the Union,in violation of Section 8(a)(5) and (1) of the Act, and byRespondent's direct solicitation of individual striking em-ployees to give up the strike, instead of Respondent dealingwith and through the Union, in violation of Section8(a)(1)of the Act.3.The described unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYAt the opening of the trial, counsel for the Union indi-cated that it would demonstrate cause for applying, andwould seek, against Respondent extraordinary monetary 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDremedies beyond the remedies normally applied to correcta 8(a)(5) refusal to bargain. At the close of trial, I suggested,if the Union was still of the view that extraordinary reme-dies were justified and required, that it make known thespecial remedies sought and the reasons that would justifytheir application. No brief, memorandum, or other sugges-tion on this subject has been received from the Union.On the other hand, at the close of trial, counsel for theGeneral Counsel expressly renounced seeking any extraor-dinary monetary remedies, and I see no need at this juncturefor application of any such.In connection with the proposed order that the Respon-dent bargain in good faith, General Counsel did ask forapplication of the remedy developed by the Board inMar-Jac Poultry Company, Inc.,136 NLRB 785, 786-787 (1962),7so that the employees would enjoy a year of good faithbargaining and not be deprived of the services of the Unionas their selected bargaining agent by technical expiration ofthe initial year of certification which, unless altered, beganDecember 7, 1971. Thereismerit inthis suggestion, and Iwill provide for it.Itwill be recommended that Respondent:(1) Cease and desist from its unfair labor practices.(2)Upon request, resume bargaining and bargain withthe Union in good faith, recognizing that the initial year ofcertification of the Union as representative of the bargain-ing unit shall be deemed to begin on the date Respondentcommences to bargain with the Union in good faith.(3) Offer, upon application, immediate and full reinstate-ment to his job to each of the unfair labor practice strikerswho apply, dismissing if necessary persons hired on andafter August 24, 1972. In this regard Respondent shall makewhole for any resulting loss of earnings any applying strikerwho is refused reinstatement within 5 days after his applica-tion, the loss of earnings to be computed on a quarterlybasis as set forth inF.W.Woolworth Company,90 NLRB289 (1950), approved inN.L.R.B. v. Seven-Up Bottling Com-pany of Miami, Inc.,344 U.S. 344 (1953), with interest at 6percent per annum as provided inIsis Plumbing & HeatingCo.,138 NLRB 716 (1962), approved inPhilip Carey Manu-facturing Company v. N.L.R.B.,331 F.2d 720 (C.A. 6, 1964),cert. denied 379 U.S. 888.(4)Post the notices provided for herein.(5)Because the Respondent violated fundamental em-ployee rights guaranteed by Section 7 of the Act, and be-cause there appears from the manner of the commission ofthis conduct an attitude of opposition to the purposes of theAct and a proclivity to commit other unfair labor practices,itwill be further recommended that the Respondent ceaseand desist from in any manner infringing upon the rightsguaranteed by Section 7 of the Act.N.L.R.B. v. EntwistleManufacturing Company,120 F.2d 532, 536 (C.A. 4, 1941);P.R.Mallory and Co. v. N.L.R.B.,400 F.2d 956, 959-960(C.A. 7, 1968), cert. denied 394 U.S. 918;N.L.R.B. v. BamaCo., 353 F.2d 323-324 (C.A. 5, 1965).7 And seeCommerce Company, d/b/a Lamar Hotel,140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817;BurnettConstruction Company,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (C.A.10, 1965);Capitan Drilling Company,167 NLRB 144, 146 (1967), enfd. 408F.2d 676 (C.A. 5, 1969).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDERSFor the purpose of determining the duration of the certifi-cation of the Union as the recognized bargaining represen-tative of the appropriate unit, the initial year of certificationshall be deemed to begin on the date the Respondent com-mences to bargain in good faith with the Union.Respondent, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Failing and refusing to bargain collectively with theUnion as the collective-bargaining representative of theunit,found appropriate by the Board, comprisingRespondent's employees at Ramada Inn South, Orlando,Florida, excluding all front office employees, including deskclerks, office clerical employees, and all guards and supervi-sors as defined in the Act.(b) Threatening to refuse to bargain unless the Unionwithdraws pending unfair labor practice charges.(c)Unilaterally, without notice to or consultation withthe Union, giving wage increases, insurance benefits andincreasesthereof, dining room privileges,freemeals, freeuniforms, or other benefits to its employees or effectingother changes in their conditions of employment.(d)Directly soliciting striking and picketing employeesto end their strike and picketing, without negotiationthrough the Union.(e) In any other manner interfering with,restraining, orcorercing employees in the exercise of their rightsguaran-teed under Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withthe Union as the bargaining representative of all employeesin the unit, described in paragraph 1(a) above, with respectto pay, hours, insurance benefits, dining roomprivileges,meals,uniforms, and other terms and conditions of employ-ment,and, if an understanding is reached, embody it in asigned agreement.(b)Upon application, offer all employees, who partici-pated in the strike, which began on August 24, 1972, andwho have not already been reinstated, immediate and fullreinstatementto their former positions, without prejudice totheir seniority or other rights and privileges,dismissing ifnecessary persons hired by Respondent on and after August24,1972 . Make whole each such applying employee for anyloss of earningssuffered, if Respondent should refuse toreinstatehim, for so long as the refusal continuesbeginning5 days after the employee applied forreinstatement, andcomputing the loss of earnings in the manner set forth in thesection of this decision entitled "The Remedy."8 In the event noexceptionsare filed asprovided by Sec.102.46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions,recommendations,and Order herein shall, as provided in See.102.48 of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waivedfor all purposes. RAMADA INN SOUTH221(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto ascertain loss of earnings under the terms of this Order.(d) Post in its establishment at Orlando, Florida, copiesof the attached notice marked "Appendix." " Immediatelyupon receipt of copies of said notice, on forms to be provid-ed by the Regional Director for Region 12 (Tampa, Flori-da), the Respondent shall cause the copies to be signed byone of its authorized representatives and posted, the postedcopies to be maintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondentto insurethat saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.9In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentreached, embody it in a signed agreement. The bargain-ing unit is:All of our employees at Ramada Inn South, Orlan-do, Florida, excluding all front office employees, in-cluding desk clerks, office clerical employees, and allguards and supervisors as defined in the Act.WE WILL NOT threaten to refuse to bargain unless theUnion withdraws pending unfair labor practicecharges.WE WILL NOT unilaterally, without notice to or consul-tation with the Union,give wage increases,insurancebenefits and increases thereof, dining room privileges,free meals,free uniforms,or other benefits to employ-ees, or effect other changes in their conditions of em-ployment.WE WILL NOT directly solicit striking and picketingemployees to end their strike and picketing, withoutnegotiationthrough the Union.WE WILL NOT in any other manner interfere with yourright to join, assist, or be represented by, a labor union,or interfere with any of your rights of self-organizationand mutual aid guaranteed under Section 7 of the Na-tional Labor Relations Act.Since the Board has found that the employees onstrike since August 24, 1972 are unfair labor practicestrikers,WE WILL offer back to each who applies his oldjob (if he has not already been reinstated), and willdismiss, if necessary, persons hired since August 24,1972. If we should fail to reinstate an applying strikerwithin 5 days after his application, WE WILL pay him forany resulting loss of earnings suffered by him.The National Labor Relations Board having found, after atrial, that we violated the National Labor Relations Act, wehereby notify you that:WE WILL NOT fail or refuse to bargain collectively ingood faith with Hotel, Motel, Restaurant Employeesand Bartenders Union, Local 737, AFL-CIO (theUnion).WE WILL upon request bargain collectively in goodfaith with the Union as the bargaining representative ofall employees in the bargaining unit described belowwith respect to pay, hours, insurance benefits, diningroom privileges, meals, uniforms, and other terms andconditions of employment, and, if an understanding isDatedByO'LAND, INC. D/B/A RAMADA INNSOUTH(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or complaince with its provisions may be direct-ed to the Board's Office, Room 706, Federal Office Build-ing, 500 Zack Street, P 0 Box 3322, Tampa, Florida 33602Telephone 813-228-7227.